 



EXHIBIT 10.48

ERIE INDEMNITY COMPANY
ANNUAL INCENTIVE PLAN

     Section 1. Purpose. The purpose of the Annual Incentive Plan (the “Plan”)
of Erie Indemnity Company (the “Company”) is to advance the best interests of
the Erie Insurance Group—consisting of the Company and its subsidiaries and
affiliates, including Erie Family Life Insurance Company, and the Erie Insurance
Exchange (collectively, the “Erie Insurance Group”)—and thereby enhance
shareholder value of the Company by providing incentives in the form of annual
cash bonus awards to certain management employees of the Company and other
Participating Entities upon the attainment of performance goals established in
accordance with the Plan.

     Section 2. Effective Date and Performance Periods. The effective date of
the Plan is March 2, 2004, provided that the Plan is approved by shareholders of
the Company prior to the payment of any awards hereunder. The Plan will remain
in effect from year to year (each calendar year shall be referred to herein as a
“Plan Year”) until formally amended or terminated in writing by the Company’s
Board of Directors (the “Board”). There shall be one year performance periods
(each, a “Performance Period”) under the Plan. A new Performance Period shall
commence on the first day of each Plan Year and end on December 31 of such Plan
Year.

     Section 3. Administration of the Plan.

     Section 3.01. General. The Plan shall be administered by the Executive
Compensation and Development Committee (the “Committee”) of the Board or other
committee appointed by the Board, which shall be comprised solely of two or more
“outside directors” as then defined in the regulations under Section 162(m) of
the Internal Revenue Code of 1986, as amended (the “Code”), or any successor
provision. The Committee shall interpret the Plan and prescribe such rules,
regulations and procedures in connection with the operations of the Plan as it
shall deem to be necessary and advisable for the administration of the Plan
consistent with the purposes of the Plan. The Committee’s determinations under
the Plan need not be uniform and may be made by it selectively among persons who
receive, or are eligible to receive, awards under the Plan, whether or not such
persons are similarly situated. For each Plan Year, the Committee shall
(i) designate the Participants eligible to receive awards under the Plan,
(ii) determine the Company Performance Goals and the Company Incentive Targets
for such Participants, (iii) determine the Individual Performance Goals and
Individual Incentive Targets for eligible Participants, and (iv) make such other
determinations as may be required or permitted by the Plan. Prior to payment of
any Company Incentive Award or Individual Incentive Award for any Plan Year, the
Committee shall certify that the Company Performance Goals and Individual
Performance Goals (and other material terms of any award) have been satisfied.
For purposes of the required certification, approved minutes of the meeting of
the Committee at which the certification is made shall be sufficient to satisfy
the requirement of a written certification.

74



--------------------------------------------------------------------------------



 



     Section 3.02. Section 162(m). Company Incentive Awards under this Plan are
intended to constitute “qualified performance-based compensation” under Section
162(m) of the Code (or any successor section thereto) and the regulations
thereunder with respect to Participants who are or who are anticipated to be
covered employees, as such term is defined in Section 162(m) of the Code (or any
successor section thereto) for any Plan Year (each, a “Covered Employee”) and
the Plan shall be administered and interpreted consistently with said Section
162(m) with respect to awards to Covered Employees.

     Section 4. Eligibility, Termination, New Participants.

          Section 4.01. Eligibility. Any key employee of the Company or any
corporation, partnership or other organization of which the Company owns or
controls, directly or indirectly, not less than 50% of the total combined voting
power of all classes of stock or other equity interests (each, a “Participating
Entity”) who the Committee determines, in its sole discretion, has a significant
affect on the operations and/or results of the Company shall be eligible to
participate in the Plan (each, a “Participant”); provided, that the Company’s
Chief Executive Officer and the Executive Vice Presidents of the Company shall
not be eligible to receive Individual Incentive Awards. Participants in the Plan
for any Plan Year shall be deemed ineligible to participate in the Erie
Insurance Group Employee Profit Sharing Bonus Plan (the “Profit Sharing Plan”)
for such Plan Year. No employee of the Company or any Participating Entity shall
have a right (a) to be selected to participate in the Plan for any Plan Year, or
(b) having once been selected for a Plan Year, to (i) be selected to participate
again in the future or (ii) continue as an employee of the Company or any
Participating Entity.

          Section 4.02. Termination of Employment. If the active employment of a
Participant shall be terminated before the Payment Date of an award for any Plan
Year for any reason, such Participant may receive all or such portion of his or
her award as may be determined by the Committee in its sole discretion;
provided, that if a Participant ceases to be an employee of the Company or a
Participating Entity prior to the Payment Date of an award for any Plan Year by
reason of death, Disability (meaning total and permanent disability within the
meaning of Section 22(e)(3) of the Code), or Normal or Early Retirement (as
defined in the Company’s qualified pension plan for employees), the Participant
shall be entitled to payment of not less than a pro rata portion of such award,
based on the number of days such Participant was an employee during the
Performance Period; and provided, further, that a Participant who is terminated
for cause (as defined in such employee’s employment agreement with the Company
or Participating Entity or, if no such agreement exists, as defined by the
Committee) shall not be entitled to receive payment of any award for the Plan
Year.

          Section 4.03. New Participants. Except as provided in this
Section 4.03, an employee who is not a Participant as of the first day of a
Performance Period shall not become a Participant for that Performance Period.
New employees of the Company or a Participating Entity hired during a
Performance Period, and employees promoted during the Performance Period who
were not eligible to participate in the Plan at the beginning of the Performance
Period, may, as determined by the Committee in its sole discretion, become a
Participant during a Performance Period and participate in the Plan for such
Performance Period on a pro-rata basis (based on the number of days in the
Performance Period that such employee is an employee who is deemed eligible to
participate in the Plan); provided, that if the new or promoted employee is a
Covered Employee for the

75



--------------------------------------------------------------------------------



 



Plan Year, then the employee shall not be eligible to participate in the Plan
unless he or she becomes a Participant effective not later than 90 days after
the beginning of the Performance Period. Persons who become Participants after
the first day of a Performance Period shall not be eligible to participate in
the Profit Sharing Plan from the date they become a Participant in the Plan;
however, such Participant shall be entitled to a pro rata portion of the
benefit, if any, to which they otherwise would be entitled under the Profit
Sharing Plan for such Plan Year based on the number of days in the year prior to
the date they became Participant in the Plan.

     Section 5. Company Incentive Targets, Company Incentive Awards, Company
Performance Measures, Company Performance Goals.

          Section 5.01. Company Incentive Targets. Each Participant under the
Plan shall be assigned a Company Incentive Target, which shall be expressed as a
percentage of the Participant’s annual rate of base salary in effect on
December 31 of the Plan Year for which the Company Incentive Target is being
assigned, and which shall establish the amount of cash compensation payable to
the Participant upon attaining, in whole or in part, or exceeding, the Company
Performance Goals for a Performance Period (the “Company Incentive Target”). The
Company Incentive Targets shall be determined and approved by the Committee not
later than 90 days after the commencement of each Performance Period. At the
time the Company Incentive Target is established, the Committee shall establish
the maximum Company Incentive Award that may be paid for the Performance Period
to Participants who are Covered Employees.

          Section 5.02. Company Incentive Awards. Company incentive awards are
the actual cash amounts earned by Participants during a Performance Period for
attaining, in whole or in part, or exceeding the Company Performance Goals for
such Performance Period (“Company Incentive Awards”); provided, however, that
for Participants who are Covered Employees (a) no Company Incentive Award may
exceed the Participant’s Company Incentive Target established for the actual
level of achievement attained, and (b) payment of any Company Incentive Award
under the Plan shall be contingent upon the achievement of the Company
Performance Goals.

          Section 5.03. Company Performance Goals.

               (a) Company Performance Goals. For each Performance Period, the
Committee shall establish specific, written, objective performance goals (the
“Company Performance Goals”) for each Participant, which may be based upon one
or more of the following performance measures and expressed in either, or a
combination of, absolute values or rates of change: (i) the operating ratio of
the property and casualty insurance operations of the Erie Insurance Group
(ii) direct written premiums of the Erie Insurance Group, (iii) the statutory or
GAAP combined ratio, loss ratio, expense ratio or dividend ratio of the property
and casualty insurance operations of the Erie Insurance Group, (iv) net income
(including net income before or after taxes and net income before interest,
taxes, depreciation and amortization), net income per share and net income per
share growth rate, (v) operating revenue, net premiums written or net premiums
earned, (vi) operating expenses, cost of management operations or underwriting
expenses, (vii) cash flow, (viii) return on capital, shareholders’ equity,
assets or investments, (ix) stock price, (x) market share or (xi) gross margins
(“Company Performance Measures”). Company Performance Measures may be based on
the performance of the Erie Insurance Group, the Company or a subsidiary or
subsidiaries or affiliate of the Company, a

76



--------------------------------------------------------------------------------



 



division, department, business unit or other portion thereof, a product line or
products, or any combination of the foregoing and/or upon a comparison of such
performance with the performance of a peer group or other measure selected or
defined by the Committee at the time of assigning the Company Incentive Target.
For Participants that are Covered Employees, the Company Performance Goals shall
be established for any Performance Period not later than 90 days after the
commencement of the Performance Period.

               (b) Manner of Calculating Company Incentive Awards. When the
Company Performance Goals are established, the Committee shall also specify, in
terms of an objective formula or standard, the method for computing the amount
of the Company Incentive Award if the Company Performance Goal is attained, in
whole or in part, or exceeded. If more than one Company Performance Goal is
established for any Performance Period, the Committee shall also specify the
weighting assigned to such Company Performance Goals. The Committee may, at the
time the Company Performance Goals are established, determine that unusual items
or certain specified events or occurrences, including changes in accounting
standards or tax laws and the effects of non-operational or extraordinary items
as defined by generally accepted accounting principles, shall be excluded from
the calculation; provided that such determination does not cause the Company
Incentive Award for any Performance Period to fail to constitute “qualified
performance-based compensation” under Section 162(m) of the Code (or any
successor section thereto) and the regulations thereunder with respect to
Participants who are Covered Employees.

          Section 5.04. Discretion. The Committee shall have no discretion to
increase any Company Incentive Target or Company Incentive Award that would
otherwise be due upon attainment of the Company Performance Goals, or otherwise
modify any Company Performance Goals associated with a Performance Period;
provided, however, that solely with respect to Participants who are eligible to
receive Individual Incentive Awards under Section 6, the Committee may in its
discretion reduce or eliminate such Company Incentive Target or Company
Incentive Award for a Performance Period.

          Section 5.05. Determination of Company Incentive Award. As promptly as
reasonably practicable following receipt of the information necessary for the
calculation of any Company Incentive Award, the Committee shall determine the
amount of a Participant’s Company Incentive Award for the Plan Year, if any,
based on the level of attainment of the applicable Company Performance Goals for
the Performance Period in accordance with the terms of the award as set forth in
the Award Agreement and the other terms of the Plan. Such determination shall be
communicated to the Participant in writing. Prior to any payment of the Company
Incentive Awards hereunder, the Committee shall determine and certify in writing
the extent to which the Company Performance Goals and other material terms of
the Plan and the applicable Award Agreement were satisfied.

          Section 5.06. Maximum Company Incentive Awards. Notwithstanding any
other provision of this Plan, the maximum Company Incentive Award payable in
cash to any one Participant under the Plan with respect to any Performance
Period shall be $3.0 million.

77



--------------------------------------------------------------------------------



 



     Section 6. Individual Incentive Targets, Individual Incentive Awards and
Individual Performance Goals.

          Section 6.01. Individual Incentive Targets. Each Participant under the
Plan who is eligible to receive Individual Incentive Awards under this Section 6
shall be assigned an individual incentive target, which shall be expressed as a
percentage of the Participant’s annual rate of base salary in effect on
December 31 of the Plan Year for which the Individual Incentive Target is being
assigned and which shall establish the amount of cash compensation payable to
the Participant upon attaining, in whole or in part, or exceeding, the
Individual Performance Goals for a Performance Period (an “Individual Incentive
Target”).

          Section 6.02. Individual Incentive Awards. Individual incentive awards
(“Individual Incentive Awards”) are the actual cash amounts earned by eligible
Participants during a Performance Period for attaining, in whole or in part, or
exceeding the Individual Performance Goals for such Performance Period.

          Section 6.03. Individual Performance Goals.

               (a) Individual Performance Goals. For each Performance Period,
the Committee shall review and approve the individual performance goals for each
eligible Participant as established pursuant to the employee performance
assessment program in effect from time to time and set forth on the
Participant’s individual performance assessment form for such Performance Period
(the “Individual Performance Goals”).

               (b) Calculation. When the Individual Performance Goals are
established, the Committee shall also specify the method for computing the
amount of the Individual Incentive Award if the Individual Performance Goal is
attained, in whole or in part, or exceeded by the Participant. If more than one
Individual Performance Goal is established for any Performance Period, the
Committee shall also specify the weighting assigned to such Individual
Performance Goals. The Committee may determine that unusual circumstances or
certain specified events or occurrences, shall be excluded from the calculation.

          Section 6.04. Discretion. The Committee shall have no discretion to
increase any Individual Incentive Target or Individual Incentive Award that
would otherwise be due upon attainment of the Individual Performance Goals, or
otherwise modify any Individual Performance Goals associated with a Performance
Period; provided, however, that the Committee may in its discretion reduce or
eliminate Individual Incentive Targets or Individual Incentive Awards for a
Performance Period.

          Section 6.05. Determination of Individual Incentive Award. As promptly
as reasonably practicable following receipt of the information necessary for the
calculation of any Individual Incentive Award, the Committee shall determine the
amount of a Participant’s Individual Incentive Award for the Plan Year, if any,
based on the level of attainment of the applicable Individual Performance Goals
for the Performance Period in accordance with the terms of the award as set
forth in the Award Agreement and the other terms of the Plan. Such determination
shall be communicated to the Participant in writing. Prior to any payment of the
Individual Incentive Awards hereunder, the Committee shall determine and certify
in writing the extent to which the Individual Performance Goals and other
material terms of the Plan were satisfied for each Participant.

78



--------------------------------------------------------------------------------



 



     Section 7. Payment to Participants.

          Section 7.01. Timing of Payment. Except as may be deferred pursuant to
Section 8.02, Company Incentive Awards and Individual Incentive Awards for a
Performance Period shall be paid to the Participant as promptly as reasonably
practicable following the end of such Performance Period and the Committee’s
determination and certification of such awards (the “Payment Date”).

          Section 7.02. Beneficiary Designation. A Participant may file a
completed designation of beneficiary form with the Committee or its delegate in
the form prescribed. Such designation may be made, revoked or changed by the
Participant at any time before the earlier of death or receipt of any unpaid
Company Incentive Awards or Individual Incentive Awards, but such designation of
beneficiary will not be effective and supersede all prior designations until it
is received and acknowledged in writing by the Committee or its delegate. If the
Committee has any doubt as to the proper beneficiary to receive payments
hereunder, the Committee shall have the right to withhold such payments until
the matter is finally adjudicated. However, any payment made in good faith shall
fully discharge the Committee, the Company, its subsidiaries, Participating
Entities and the Board from all further obligations with respect to that
payment.

          Section 7.03. Form of Payment. Payment of Company Incentive Awards and
Individual Incentive Awards shall be made in cash.

          Section 7.04. Tax Withholding. All Company Incentive Awards and
Individual Incentive Awards shall be subject to Federal income, FICA, and other
tax withholding as required by applicable law.

     Section 8. Miscellaneous.

          Section 8.01. Non-alienation. Except as may be required by law,
neither the Participant nor any beneficiary shall have the right to, directly or
indirectly, alienate, assign, transfer, pledge, anticipate or encumber (except
by reason of death) any amount that is or may be payable hereunder, including in
respect of any liability of a Participant or beneficiary for alimony or other
payments for the support of a spouse, former spouse, child or other dependent,
prior to actually being received by the Participant or beneficiary hereunder,
nor shall the Participant’s or beneficiary’s rights to benefit payments under
the Plan be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors of the
Participant or beneficiary or to the debts, contracts, liabilities, engagements,
or torts of any Participant or beneficiary, or transfer by operation of law in
the event of bankruptcy or insolvency of the Participant or any beneficiary, or
any legal process.

          Section 8.02. Deferral. Participants may elect to defer all or a
portion (in whole percentages) of their Company Incentive Award and Individual
Incentive Award, in accordance with the terms of a deferral agreement entered
into between the Participant and the Company; provided that such election to
defer must be made prior to the commencement of the Plan Year to which such
Incentive Award relates. No amount in excess of the amount of the Company or
Individual Incentive Awards deferred shall be payable to the Participant for
such deferral, except as may be based upon either an actual or deemed reasonable
rate of interest or on one or more actual or deemed investment vehicles as made
available from time to time by the Company elected by the Participant, such that
the amount payable will be based on the actual rate of return of a specific
investment (including any decrease as well as any increase in the value of an
investment).

79



--------------------------------------------------------------------------------



 



          Section 8.03. Amendment or Termination of this Plan. The Board shall
have the right to amend or terminate the Plan at any time, provided that any
termination shall automatically end the outstanding Performance Period and
calculations shall be made with respect to achievement of the Company and
Individual Performance Goals for such Performance Periods for the purpose of
determining whether any partial Company or Individual Incentive Awards may be
payable under the Plan; provided, further, that in the event any partial Company
or Individual Incentive Awards are payable, such amounts shall be paid as soon
as practicable following termination of the Plan in the form and subject to any
restrictions determined by the Committee in its sole discretion. No employee or
Participant shall have any vested right to payment of any Company or Individual
Incentive Award hereunder prior to its payment. The Company shall notify
affected employees in writing of any amendment or termination of the Plan.

          Section 8.04. Award Agreements. Company Incentive Awards and
Individual Incentive Awards shall be evidenced by a written agreement entered
into between the Company or a Participating Entity and the Participant, setting
forth such award granted to the Participant under this Plan (each, an “Award
Agreement”).

          Section 8.05. Limits of Liability. Any liability of the Company to any
Participant with respect to an award shall be based solely upon contractual
obligations created by the Plan and the Award Agreement. Neither the Company,
nor any member of its Board or of the Committee, nor any other person
participating in any determination of any question under the Plan, or in the
interpretation, administration or application of the Plan, shall have any
liability to any party for any action taken or not taken in good faith under the
Plan.

          Section 8.06. No Employment Rights. Neither the adoption of the Plan
nor any provision of the Plan shall be construed as a contract of employment
between the Company or a subsidiary or Participating Entity and any employee or
Participant, or as a guarantee or right of any employee or Participant to future
or continued employment with the Company or a subsidiary or Participating
Entity, or as a limitation on the right of the Company or a subsidiary or
Participating Entity to discharge any of its employees. Specifically,
designation as a Participant does not create any rights, and no rights are
created under the Plan, with respect to continued or future employment or
conditions of employment.

          Section 8.07. Illegal or Invalid Provision. In case any provision of
the Plan shall be held illegal or invalid for any reason, such illegal or
invalid provision shall not affect the remaining parts of the Plan, but the Plan
shall be construed and enforced without regard to such provisions.

          Section 8.08. Unsecured Creditor. The Plan constitutes a mere promise
by the Company to make benefit payments in the future. The Company’s obligations
under the Plan shall be unfunded and unsecured promises to pay. The Company
shall not be obligated under any circumstance to fund its financial obligations
under the Plan. It may, in its discretion, set aside funds in a trust or other
vehicle, subject to the claims of its creditors, in order to assist it in
meeting its obligations under the Plan, if such arrangement will not cause the
Plan to be considered a funded deferred compensation plan. To the extent that
any Participant or beneficiary or other person acquires a right to receive
payments under the Plan, such right shall be no greater than the right of a
general

80



--------------------------------------------------------------------------------



 



unsecured creditor of the Company and each Participant and beneficiary shall at
all times have the status of a general unsecured creditor of the Company.

          Section 8.09. Construction. The provisions of the Plan shall be
construed, administered and governed by the laws of the Commonwealth of
Pennsylvania, including its statute of limitations provisions, but without
reference to conflicts of law principles. Titles of Sections of the Plan are for
convenience of reference only and are not to be taken into account when
construing and interpreting the provisions of the Plan. Capitalized terms shall
have the meanings ascribed to them herein unless the context expressly otherwise
requires.

81